Citation Nr: 1339777	
Decision Date: 12/03/13    Archive Date: 12/18/13

DOCKET NO.  10-09 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement a rating in excess of 10 percent for pseudofolliculitis barbae (PFB) prior to September 15, 2009, and from September 15, 2010, to December 12, 2012.

2.  Entitlement a rating in excess of 10 percent for PFB from September 15, 2009, to September 15, 2010.

3.  Entitlement to a rating in excess of 10 percent for PFB from December 13, 2012, to January 13, 2013.

4.  Entitlement to a rating in excess of 30 percent for PFB from January 13, 2013, to October 23, 2013.

5.  Entitlement to a rating in excess of 30 percent for PFB from October 23, 2013.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs Commission

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from July 1995 to December 2004.

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which continued a 10-percent rating for PFB.

The October 2012 Board remand notes the Veteran's appeal was from an August 2007 rating decision, which is incorrect.  As just noted, the Veteran in fact appealed a November 2008 rating decision.  While the case was on remand, in a January 2013 rating decision, the Appeals Management Center (AMC) in Washington, DC, awarded an increased rating from 10 to 30 percent, effective January 13, 2013.  The Veteran has continued his appeal for a higher rating, and for an earlier effective date for the 30-percent rating.  See AB v. Brown, 6 Vet. App. 35 (1993) (a veteran is presumed to be seeking the highest possible rating unless he expressly indicates otherwise).

In March 2012, the Veteran testified at an RO Decision Review Officer (DRO) hearing.  A transcript of that hearing is of record.

As noted above, the Board remanded the case to the AMC in October 2012 for additional development.

In additional to his paper claims file, the Veteran has a Virtual claims file, which is a highly secured paperless repository, associated with his appeal.  The Board has considered the documents in both files while reviewing this appeal.  All records in the Virtual file were considered by the AMC while the case was on remand, as noted in the March 2013 supplemental statement of the case.  Hence, the Board may also consider them.  See 38 C.F.R. § 20.1304 (2013).

The Veteran has a separate pending appeal related to a claim of entitlement to an increased rating for a left hip disability.  A statement of the case related to that appeal was issued in August 2012.  There is no indication in the paper or Virtual file that the Veteran has perfected that appeal by submission of a Substantive Appeal.  See 38 C.F.R. § 20.200 (2013).  Thus, that issue is not currently before the Board and will not be addressed in the decision below.

The issue of entitlement to a rating higher than 30 percent for PFB for the period since October 23, 2013, is addressed in the REMAND portion of the decision below and is REMANDED to the AMC/RO.


FINDINGS OF FACT

1.  The AMC completed the additional development directed in the October 2012 Board remand.

2.  For the period prior to September 15, 2009, the Veteran's PFB manifested with chronic painful facial pustules and involvement of less than 5 percent of exposed and total body areas.  Use of systemic therapy was not manifested.

3.  For the period September 15, 2009, to February 11, 2010, the Veteran's PFB manifested with involvement of exposed facial area of less than five percent but also with the requirement of systemic therapy of a total duration of at least six weeks but not constantly or near-constantly.

4.  For the period February 12, 2010, to December 12, 2012, the Veteran's PFB manifested with chronic painful facial pustules and involvement of less than 5 percent of exposed body areas.  Use of systemic therapy was not manifested.

5.  For the period December 13, 2012, to October 22, 2013, the Veteran's PFB manifested with three characteristics of disfiguration; there was no showing of constant or near-constant systemic therapy.


CONCLUSIONS OF LAW

1.  The requirements for an evaluation in excess of 10 percent for PFB for the period prior to September 15, 2009, and from September 15, 2010, to December 13, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.1, 4.10, 4.20, 4.118, Diagnostic Code (DC) 7899-7806 (2008).

2.  For the period from September 15, 2009, to September 15, 2010, the requirements for an evaluation of 30 percent, but no higher, for PFB have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.400(o), 4.1, 4.10, 4.20, 4.118, DC 7899-7806 (2008).

3.  For the period from December 13, 2012, to January 13, 2013, the requirements for an evaluation higher than 30 percent for PFB have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.400(o), 4.1, 4.10, 4.20, 4.118, DC 7806-7800 (2008).

4.  For the period from January 13, 2013, to October 23, 2013, the requirements for an evaluation in excess of 30 percent for PFB have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.400(o), 4.1, 4.10, 4.20, 4.118, DC 7806-7800 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the rating decision appealed,  VA notified the Veteran in July 2008 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letter also informed the Veteran of how disability ratings and effective dates are assigned, as well as the rating criteria for his disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).

The July 2008 letter was time- and content-compliant.  Hence, VA complied with the VCAA notice requirements.

Duty to Assist

The RO obtained the Veteran's VA treatment records, held a hearing, and arranged an examination of the Veteran.  Further, the Board remanded the case for a current examination.  Neither the Veteran nor his representative asserts that there are additional records to be obtained, or that identified records were not obtained.  Thus, VA complied with the VCAA duty to assist the Veteran.  See 38 C.F.R. § 3.159(c).  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  Thus, the Board may address the merits of the appeal without prejudice to the Veteran.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Governing Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran is entitled to a staged rating for any part of the rating period on appeal where the evidence shows his disability manifested at a more severe rate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Analysis

By way of history, an August 2007 rating decision granted service connection for PFB and assigned an initial 10-percent rating, effective in March 2007.  VA received the Veteran's current claim for an increased rating in June 2008.

At the outset, the Board notes that the criteria for rating scars were revised during the pendency of this appeal, effective October 23, 2008.  The revised criteria only apply to claims filed on or after October 23, 2008, and to those claims where a request for consideration of the new criteria has been received.  See 73 Fed. Reg. 54708 (Sept. 23, 2008); see also 77 Fed. Reg. 2909 (Jan. 12, 2012) (correcting the applicability-date language for the revised rating criteria for scars).  As the claim for an increased rating was filed prior to the effective date of the revised criteria, and the Veteran has not requested consideration of his claim under the revised criteria, those criteria are not for application.  Thus, all diagnostic codes discussed herein are the versions in effect prior to October 23, 2008.  The SOC informed the Veteran of both the prior and current criteria.  As the RO also considered the former criteria, the Veteran is not prejudiced by the Board's application of the criteria in effect prior to October 23, 2008.  The Board also notes that the change in law did not impact DC 7800 or 7806, the relevant code sections in this case.

Rating Criteria

The Veteran's PFB was been evaluated analogously to dermatitis or eczema under  38 C.F.R. § 4118, DC 7806.  See 38 C.F.R. § 4.20.  Under DC 7806, a noncompensable rating is warranted when less than 5 percent of the entire body or exposed areas are affected, and no more than topical therapy is required during the past 12-month period.  A 10-percent rating is warranted when at least 5 percent, but less than 20 percent, of the entire body or exposed areas are affected; or with intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs, is required for a total duration of less than six weeks during the past 12-month period.  A 30-percent rating is warranted for dermatitis or eczema affecting 20 to 40 percent of the entire body or exposed areas, or that requires systemic therapy, such as corticosteroids or other immunosuppressive drugs, for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60-percent rating is warranted for dermatitis or eczema affecting more than 40 percent of the entire body or exposed areas, or that requires constant or near-constant systemic therapy, such as corticosteroids or other immunosuppressive drugs, during the past 12-month period.  DC 7806 also allows for a rating for disfigurement of the head, face, or neck under DC 7800 where applicable.

Under DC 7800, as in effect prior to October 23, 2008, disfigurement of the head, face, or neck with 1 characteristic of disfigurement warrants a 10 percent rating.  A 30-percent rating requires visible or palpable tissue loss, and either gross distortion of asymmetry of 1 feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or 2 or 3 characteristics of disfigurement.  A 50-percent rating requires visible or palpable tissue loss, and either gross distortion of asymmetry of 2 features or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or 4 or 5 characteristics of disfigurement.  An 80-percent rating requires visible or palpable tissue loss, and either gross distortion of asymmetry of 3 or more features or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or 6 or more characteristics of disfigurement. 

The 8 characteristics of disfigurement are scars 5 or more inches (13 or more cm.) in length; scars at least .25 inch (.6 cm.) wide at the widest part; the surface contour of the scar is elevated or depressed on palpation; the scar is adherent to underlying tissue; the skin is hypo- or hyperpigmented in an area exceeding 6 square inches (39 sq. cm.); the skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 square inches (39 sq. cm.); underlying soft tissue is missing in an area exceeding 6 square inches (39 sq. cm.); or the skin is indurated and inflexible in an area exceeding 6 square inches (39 sq. cm.).

The Veteran's VA outpatient records reflect that his PFB is historically chronic, and he has undergone various treatment regimen for relief of his symptoms, to include multiple regimen of antibiotics and topical medications.  See 38 C.F.R. § 4.1.

At the August 2008 examination, the Veteran reported that his PFB was constant in nature, and he had been seen multiple times by Dermatology.  He complained of recurrent pustules, cysts, and irritation to his entire beard area.  He used Phisoderm soap twice a day over the course of the prior 12 months.  He also took a course of Doxycycline 100 mg daily and used topical Retin-A once daily, both over the prior 12 months, but with poor results.  He also had undergone intralesional steroid injections of at least 12 to 14 lesions in his beard area in 2008.  He related that his symptoms were worse with heat and sweat, which caused irritation of the affected area.  The Veteran denied any systemic complaints.

On physical examination the skin was warm and dry, with good color and turgor.  The beard area revealed scattered pustules and papules throughout the entirety of that area.  There was no cyst or erythematous or other skin lesions noted.  All of the pustules and popular areas were tender to palpation.  No further evaluation of scar formation was done due to the Veteran's beard growth.  No acne or chloracne was noted.  The examiner diagnosed PFB involving less than 5 percent of both the exposed and total body area.

In light of the objective findings on clinical examination, the Veteran's PFB more nearly approximates the assigned 10-percent rating for the period in question, prior to September 15, 2009.  38 C.F.R. § 4.118, DC 7806.  A higher rating was not met or approximated, as the examiner noted the affected exposed and total body area was less than 5 percent.  Id.  The sole objective finding noted by the examiner was tenderness of the scattered pustules.  In light of the scattered nature of the scarring, a higher rating may not be allowed except on the basis of the total affected area.  See 38 C.F.R. § 4.118, DC 7800.  Further, if the affected area is considered to be one painful scar on examination, the rating would still be 10 percent.  See 38 C.F.R. § 4.118, DC 7804 (July 2008).  As noted, however, the examiner could not make that determination due to the Veteran's beard.

The Board also acknowledges the Veteran's report to the examiner that he underwent injections for treatment for his inflamed pustules.  His VA outpatient records, however, do not document such treatment for the rating period in question.  They do note an injection in August 2006, which was considered by the August 2007 rating decision that assigned the Veteran's initial evaluation and is outside of the relevant time period now being considered.

Thus, the Board finds the Veteran's PFB more nearly approximated the assigned 10-percent rating as of the August 2008 examination.  38 C.F.R. §§ 4.1, 4.10, 4.71a, DC 7800-7806.

The Board acknowledges the Veteran's several written submissions that report his consistent use of antibiotics for his chronic PFB.  Further, his reports are in fact confirmed by his outpatient records.  Nonetheless, the rating criteria do not allow a higher rating due to the need for antibiotics.  Instead, a higher rating may be based on the need for systemic medication such as corticosteroids or other immunosuppressive drugs.  See DC 7806.

Private records include two separate scripts for Prednisone, an immunosuppressive drug, dated in September 2008, but the associated records reflect no factual basis for a higher rating.  First, the Prednisone was prescribed for the Veteran's lumbar spine disability.  Second, each script authorized only a one-week regimen.  

In light of the above, the Board finds the Veteran's PFB continued to manifest at 10 percent until August 1, 2009.  Up until that date, the Veteran's PFB was treated with antibiotics and topical medications, to include steroid topical and local injections.  The use of topical medications are not a basis for a higher rating.  38 C.F.R. § 4.118, DC 7806.  In a VA entry of June 11, 2009, however, the Veteran's physician considered adding Accutane to the Veteran's regimen.  The December 2012 examination report notes that Accutane is an immunosuppressive drug.  The Veteran's records reflect that the prescription was not actually filled until early-August 2009, when he had submitted a required form pledging that he would use the drug as directed.  Affording the Veteran the benefit of all doubt, the Board finds he started use of the immunosuppressive as of August 1, 2009.

A December 2009 entry notes that the Veteran had been on Accutane for the last 3.5 months.  Hence, counting from August 1, 2009, six weeks elapsed as of September 15, 2009.  Thus, the Board finds the Veteran's PFB met or approximated a 30-percent rating as of September 15, 2009.  38 C.F.R. §§ 3.400(o), 4.118, DC 7806.  Moreover, such rating should apply up to September 15, 2010, as that constitutes the 12-month window during which the 6 weeks of immunosuppressive therapy occurred.  

Thus, the Board must next consider the appropriate evaluation from September 15, 2010.  It is determined that from this date through December 12, 2012, only a 10 percent evaluation is warranted, for the reasons discussed below.

At his March 2011 examination, the Veteran reported that episodes of breakouts had occurred more frequently.  He reported further that Doxycycline had helped his symptoms, but he was no longer able to use it due to side effects.  The Veteran denied any impact on his activities of daily living, as well as having undergone any steroid, light, or immunotherapy during the prior 12 months.

Physical examination revealed the skin as warm, dry, and with good skin color and turgor and without ecchymosis, jaundice, or breakdown.  Various pustules and papules were noted in the beard area, with pitted areas noted.  The examiner noted the exposed and total body area affected was 10 percent.  The examiner diagnosed PFB with no functional limitations.

In light of the objective findings on clinical examination, the Veteran's PFB more nearly approximated a 10-percent rating during the period in question.  38 C.F.R. § 4.118, DC 7806.  A higher rating was not met or approximated, as the examiner noted the affected exposed area of the Veteran's face was less than 20 percent, as also was the case with his total affected area.  Further, the examiner noted the absence of systemic therapy over the prior 12-month period.  Id.

At the March 2012 RO hearing, the Veteran testified that his symptoms had remained consistent with the history set forth above.  His pustules were painful when inflamed, and he had undergone an injection in December 2011.  His outpatient records reflect that inflamed pustules were injected with K1 in November 2011.  Even if K1 is a steroid, as noted earlier, injection of only the inflamed pustules is tantamount to a topical application.  Moreover, even if systemic, the evidence does not indicate a course of treatment for six weeks within a 12-month window.  Hence, the Board finds systemic therapy was not met or approximated.  38 C.F.R. § 4.118, DC 7806.  Further, the records show no factual basis for an increased rating for disfigurement of the head, face or neck.  See DC 7800.

In an April 2012 statement, the Veteran emphasized that he had experienced adverse side effects from long-term use of antibiotics, and had undergone local injection of steroids of painful areas.  As noted earlier, the rating criteria do not base a higher rating on the necessity of antibiotics, and injection of inflamed pustules or nodules is no more than topical use of steroids.

The May 2012 examination report reflects that, although it is titled a skin examination, it was in fact an examination to determine if any the Veteran's side effects, e.g., cloudy urine and thrush, were due to the medication prescribed for the Veteran's PFB.  The report notes the examiner conducted a review of the claims file as part of the examination.

The examiner indicated that the Veteran's skin condition did not cause scarring or disfigurement.  However, it is clear that the examiner was concerned with candidiasis, not the PFB.  Nonetheless, the examiner's review of the claims file did not document the use of any systemic corticosteroids or other immunosuppressive drugs during the prior 12 months.  The Veteran was prescribed Fluconazole for a period less than six weeks.  As noted earlier, the Board remanded the case in October 1012 for an examination and comprehensive review of the treatment of the Veteran's PFB.

The December 2012 examination report reflects that the examiner conducted a review of the claims file as part of the examination.  The history of the Veteran's PFB was described as involving oily skin that tended to lead to infected bumps that became tender and painful when swollen.  The Veteran reported constant irritation and inflammation.  The VA dermatology records reflected PFB with pustules, papules, and ingrown hair.  There was also scarring that required constant different medications and occasional intralesional steroid injections, as well as the Accutane regimen from August 2009 to March 2010.  The Veteran's treatment regimen over the prior year included oral antibiotics and topical applications.

Per the examination report, the Veteran's skin disability did not manifest with systemic symptomatology.  The medications used in treatment over the prior 12 months did not include any systemic or immunosuppressive drugs.  The corticosteroids prescribed were topical applications.  The examiner indicated the affected total body area was 5 percent, and the affected exposed areas was 5 to less than 20 percent-all indicated for eczema.

The examiner noted that the PFB manifested with numerous ingrown facial/anterior neck hairs associated with numerous popular lesions and hyperpigmented skin, which were without pustule lesion or signs of infections.  The examiner noted the exposed body surface area was 18 percent, and the total body surface area was 2 percent.

The examiner also noted that there were 5 or more scars of the face that were painful.  The Veteran reported chronic achy pain of 3/10 intensity that flared to 7/10 with touch; and pain lasted on average 5 minutes.  The examiner noted that none of the scars involved frequent loss of skin covering.  None were unstable and painful.

The examiner noted a scar under the chin of 3.5 x 1 cm at its widest point.  The surface contour of the scar was elevated on palpation and hyperpigmented.  The examiner noted further the scars were too numerous to count.  The examiner noted further as follows: hyperpigmented right facial scar 72 sq cm; left facial 81 sq cm; right neck 36 sq cm; left neck 25 sq cm; and chin, below chin, and neck, 90 sq cm, for a total area of 334 sq cm, 18 percent exposed body area.

Scars too numerous to count with abnormal texture were as follows: right and left facial of an area of 9 sq cm each; right and left neck of an area of 2 sq cm each; and, the chin, below chin, and neck, of an area of 49 sq cm, for a total area of 71 sq cm.

The examiner noted the approximate total area of the head, face, and neck with hyperpigmentation was 334 sq cm; total area with abnormal texture, 334 sq cm; total area with missing underlying soft tissue, 2 sq cm; and total area with induration, 2 sq cm.  The examiner noted that there was no gross distortion or asymmetry of facial features or palpable tissue loss.  He noted further that there was functional limitation as a result of the PFB.

In a summarization of the findings on examination, to include review of the claims file, the examiner again noted that affected exposed area was 18 percent; there is no unstable scar; there is one painful superficial scar under the chin that was not visible unless the head is carried in hyperextension of 45 percent; there was no palpable tissue loss or gross distortion or asymmetry of any paired facial features.  Color photographs were considered.

The January 2013 rating decision reflects the RO awarded an increase from 10 to 30 percent under DC 7800 for three characteristics of disfiguration: hypo- or hyperpigmented skin of an area greater than 39 sq cm; elevated surface contour of scars on palpation; and, abnormal skin texture of scar of an area greater than 39 sq cm.  See 38 C.F.R. § 4.118, DC 7800 Note (1).  

The Board finds the RO used the more favorable DC for the Veteran's rating, as the examiner noted the total exposed body area involved is 18 percent.  To warrant a rating of 30 percent under DC 7806, the exposed body area must be 20 to 40 percent.  The Board also notes that the objective findings on clinical examination at the December 2012 examination showed no more than three characteristics of disfigurement.  Id.  The examination report notes an area of missing underlying soft tissue, but the examiner measured it as 2 sq cm, which is less than the required area of greater than 39 sq cm to constitute a characteristic of disfiguration.
It is also apparent that the examiner and the RO used the total area of multiple scars, which is in fact consistent with the rating criteria.  Id., at Note (5).  Thus, a rating higher than 30 percent was not met or approximated, as the Veteran's PFB manifests with fewer than four characteristics of disfiguration.

Contrary to the January 2013 rating decision, however, the Board allows a 30-percent rating for a period that starts as of the date of the examination, December 13, 2013.  See 38 C.F.R. § 3.400(o).

The examination reports consistently fail to reflect any occupational impairment due to the PFB or otherwise show any impact on the Veteran's activities of daily living.  Hence, a higher rating on the basis of individual unemployability is not warranted by the evidence of record.  See 38 C.F.R. §§ 3.340, 4.16.

In an October 2013 letter, the Veteran informed the Board that he had been approved for laser therapy treatment due to the unresponsive nature of his PFB.  The Board received the letter on October 22, 2013.  Hence, the Board deems the current staged rating period to have closed on that date, as the Veteran has provided evidence of an increase in the severity of his PFB.

As set forth in the earlier discussions, the Board has afforded the Veteran the benefit of the doubt where indicated and allowed staged ratings where indicated by the evidence of record.


ORDER

Entitlement to an evaluation in excess of 10 percent for PFB for the period prior to September 15, 2009, and from September 15, 2010, to December 13, 2012, is denied.

Entitlement to an evaluation of 30 percent for the period from September 15, 2009, to September 15, 2010, for PFB is granted, subject to the law and regulations governing the award of monetary benefits.

Entitlement to an evaluation of 30 percent for the period from December 13, 2012, to January 13, 2013, for PFB is granted, subject to the law and regulations governing the award of monetary benefits.

Entitlement to an evaluation in excess of 30 percent for the period from January 13, 2013, to October 23, 2013 for PFB is denied.



REMAND

As earlier noted, the Veteran has submitted evidence of an increase in the severity of his PFB.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO will obtain all treatment records related to the Veteran's PFB generated since January 2013.

2.  After the above is complete, the AMC/RO must review the claims file and ensure that the foregoing development actions, as well as any other development that may be in order, to include an examination, has been conducted and completed in full.

3.  After completion of all of the above, the AMC/RO should re-adjudicate the claim on appeal.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a SSOC. 

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

						(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


